                Case 0:19-cv-01139          Document 1      Filed 07/23/19     Page 1 of 8




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RIKA VALDMAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-514-6056 (v)
202-307-0054 (f)
Rika.Valdman@usdoj.gov

Of Counsel:
BILLY J. WILLIAMS
United States Attorney

Attorneys for the United States of America


                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF OREGON
                                       MEDFORD DIVISION


 UNITED STATES OF AMERICA,
                                                                                               Case No.
                Plaintiff,
                                                              UNITED STATES’ COMPLAINT
                v.                                            TO REDUCE TAX ASSESSMENTS
                                                              TO JUDGMENT AND TO
 STEPHEN L. CHAPMAN;                                          FORECLOSE FEDERAL TAX
 JEANNETTE A. FRY; JACKSON COUNTY                             LIENS

          Defendants.
 _______________________________________


           The United States of America (the “United States”), by and through its undersigned

counsel, hereby complains and alleges as follows:


                                             INTRODUCTION

           1.        This is a civil action brought by the United States to: (1) reduce to judgment the

outstanding federal income tax assessments against Defendant Stephen L. Chapman; and (2)

 (Case No. )
                                                1
                Case 0:19-cv-01139       Document 1       Filed 07/23/19     Page 2 of 8




foreclose federal tax liens on certain real property located in Jackson County, Oregon, described

more completely below and referred to as the “Subject Property.”


                                   JURISDICTION AND VENUE

           2.     This action is commenced pursuant to 26 U.S.C. §§ 7401 and 7403 at the

direction of the Attorney General of the United States and at the request, and with the

authorization of, the Chief Counsel of the Internal Revenue Service (“IRS”), a delegate of the

Secretary of the Treasury of the United States.

           3.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345, and 26 U.S.C. §§ 7402 and 7403.

           4.     Venue is proper in the District of Oregon in accordance with 28 U.S.C. §§

1391(b) and 1396 because Defendant Stephen L. Chapman resides in this judicial district and has

filed his tax returns in this judicial district, and because the real property on which the United

States seeks to foreclose is located within this judicial district.

           5.     Because the real property that is the subject of this Complaint is located in

Jackson County, pursuant to LR 3-2(a), this action should be assigned to the Medford Division.


                                            DEFENDANTS

           6.     Defendant Stephen L. Chapman is made a party to this action because he resides

within this judicial district, because he has unpaid federal income tax liabilities, and because the

United States has tax liens against his property, including the Subject Property.

           7.     Defendant Jeannette A. Fry is made a party to this action pursuant to 26 U.S.C.

§ 7403(b) because she may claim an interest in the Subject Property.

           8.     Defendant Jackson County is made a party to this action pursuant to 26 U.S.C.

§ 7403(b) because it may claim an interest in the Subject Property.

 (Case No. )
                                             2
                 Case 0:19-cv-01139       Document 1      Filed 07/23/19      Page 3 of 8




                                     THE SUBJECT PROPERTY

           9.      The property sought to be foreclosed in this action is commonly referred to as

2210 Temple Drive, Medford, OR 97504 (“Subject Property”), and legally described as:

                  Lot 17, Block 6, Northgate Subdivision Unit No. 2, in the City of Medford,
                  Jackson County, Oregon.
                  Parcel No. 1-031578-4

           10.     On or about September 17, 1973, Richard Dale Chapman and Jeannette A.

Chapman, husband and wife, acquired interest in the Subject Property from Keith B. Lawton and

Aleathea M. Lawton, husband and wife, through a Warranty Deed. The Warranty Deed was

recorded with Jackson County, Oregon on September 21, 1973.

           11.     On or about June 24, 1980, Richard Dale Chapman conveyed his interest in the

Subject Property to Jeannette A. Fry, formerly Jeannette A. Chapman, through a Bargain and

Sale Deed. The Bargain and Sale Deed was recorded with Jackson County, Oregon on June 27,

1980.

           12.     On or about September 28, 2007, Jeannette A. Fry conveyed her interest in the

Subject Property to Jeannette A. Fry and Stephen L. Chapman, through a Warranty Deed-

Survivorship-Statutory Form. The Warranty Deed was recorded with Jackson County, Oregon on

September 28, 2007.


               COUNT ONE: REDUCE FEDERAL INCOME TAX ASSESSMENTS AGAINST
                      DEFENDANT STEPHEN L. CHAPMAN TO JUDGMENT

           13.     The United States incorporates and re-alleges as if fully stated herein each of the

allegations in Paragraphs 1 through 12, above.

           14.     A duly authorized delegate of the Secretary of the Treasury made timely

assessments against Defendant Stephen L. Chapman for unpaid federal income taxes (Form

1040), penalties, interest, and other statutory additions as follows:

 (Case No. )
                                              3
              Case 0:19-cv-01139   Document 1      Filed 07/23/19   Page 4 of 8




    Tax         Assessment         Assessment Amount and Type of              Unpaid
   Period          Date                     Assessment                      Balance as of
                                                                           April 29, 2019*

    2004         07/27/2009   Additional Tax Assessed         $27,658.00
                      “       Estimated Tax Penalty              $295.00
                      “       Late Filing Penalty              $6,223.05
                      “       Interest                        $11,195.53
                      “       Failure to Pay Tax Penalty       $6,914.50
                      “       Estimated Tax Penalty              $497.56
                 10/17/2016   Interest                         $3,029.19
                 10/16/2017   Interest                           $961.38
                 03/26/2018   Fees and Collection Costs           $30.00
                 10/15/2018   Interest                           $659.99     $12,665.69

    2005         07/27/2009   Additional Tax Assessed         $24,472.00
                      “       Estimated Tax Penalty              $306.00
                      “       Late Filing Penalty              $5,506.20
                      “       Interest                         $7,381.27
                      “       Failure to Pay Tax Penalty       $4,894.40
                      “       Estimated Tax Penalty              $675.61
                 04/26/2010   Failure to Pay Tax Penalty       $1,223.60
                 10/17/2016   Interest                         $2,132.21
                 10/16/2017   Interest                           $716.18
                 10/15/2018   Interest                           $849.47     $19,761.07

    2006         07/27/2009   Additional Tax Assessed         $23,607.00
                      “       Estimated Tax Penalty              $332.00
                      “       Late Filing Penalty              $5,311.57
                      “       Interest                         $4,419.18
                      “       Failure to Pay Tax Penalty       $3,304.98
                      “       Estimated Tax Penalty              $785.11
                 04/26/2010   Failure to Pay Tax Penalty       $2,006.59
                 04/25/2011   Failure to Pay Tax Penalty         $590.17
                 10/17/2016   Interest                         $1,831.43
                 10/16/2017   Interest                           $563.73
                 10/15/2018   Interest                           $630.43     $14,665.67

    2007         05/17/2010   Additional Tax Assessed         $23,946.00
                      “       Estimated Tax Penalty              $282.00
                      “       Late Filing Penalty              $5,387.85
                      “       Interest                         $3,006.78
                      “       Failure to Pay Tax Penalty       $3,112.98
                      “       Estimated Tax Penalty              $807.83
                 04/25/2011   Failure to Pay Tax Penalty       $2,514.33
                 04/23/2012   Failure to Pay Tax Penalty         $359.19

(Case No. )
                                       4
                 Case 0:19-cv-01139    Document 1      Filed 07/23/19    Page 5 of 8




                    10/17/2016    Interest                           $1,510.85
                    10/16/2017    Interest                             $507.48
                    10/15/2018    Interest                             $601.93      $14,002.42

     2008           02/20/2012    Tax Assessed                       $6,063.00
                         “        Estimated Tax Penalty                $194.84
                         “        Late Filing Penalty                $1,229.17
                         “        Interest                             $760.85
                         “        Failure to Pay Tax Penalty           $956.02
                    10/17/2016    Interest                           $1,343.83
                         “        Failure to Pay Tax Penalty           $409.73
                    10/16/2017    Interest                             $421.24
                    10/15/2018    Interest                             $499.65      $11,623.05

     2010           04/23/2012    Tax Assessed                       $2,062.00
                         “        Estimated Tax Penalty                 $28.00
                         “        Late Filing Penalty                  $373.95
                         “        Interest                              $73.19
                         “        Failure to Pay Tax Penalty           $108.03
                    10/17/2016    Interest                             $337.32
                         “        Failure to Pay Tax Penalty           $307.47
                    10/16/2017    Interest                             $117.53
                    10/15/2018    Interest                             $139.43
                                                                                     $3,243.10
     2011           05/28/2012    Tax Assessed                       $5,108.00
                         “        Estimated Tax Penalty                $101.00
                         “        Interest                              $18.03
                         “        Failure to Pay Tax Penalty            $51.08
                    10/17/2016    Interest                             $775.56
                         “        Failure to Pay Tax Penalty         $1,225.92
                    10/16/2017    Interest                             $296.07
                    10/15/2018    Interest                             $351.17       $8,169.12

 TOTAL                                                                              $84,130.12

* As of April 29, 2019, and including accrued but unassessed interest as of this date.

           15.     Timely notice stating the amounts and demanding payments of the assessments

set forth in Paragraph 14 above, was given to Defendant Stephen L. Chapman, as required by 26

U.S.C. § 6303 of the Internal Revenue Code.

           16.     Despite timely notice and demands for payment of the tax assessments described

in Paragraph 14 above, Defendant Stephen L. Chapman has neglected or refused to make full

 (Case No. )
                                             5
                 Case 0:19-cv-01139       Document 1      Filed 07/23/19      Page 6 of 8




payment of the assessed amounts to the United States.

           17.     Based on accrued interest and other statutory additions as provided by law, as of

April 29, 2019, there remains due and owing from Defendant Stephen L. Chapman the sum of

$84,130.12 for federal income tax for the taxable years 2004 through 2008, and 2010 through

2011. Additional unassessed interest and other statutory additions as provided by law continue to

accrue on these balances.


   COUNT II: FORECLOSE FEDERAL TAX LIENS ON THE SUBJECT PROPERTY

           18.     The United States incorporates and re-alleges as if fully stated herein each of the

allegations in Paragraphs 1 through 17, above.

           19.     Pursuant to 26 U.S.C. §§ 6321 and 6322, federal tax liens for unpaid tax liabilities

have arisen against and attached to all property and rights to property of Defendant Stephen L.

Chapman as of the dates of the assessments described in Paragraph 14 above. In addition, said

liens immediately attached to all after-acquired property or rights to property.

           20.     In accordance with 26 U.S.C. § 6323(f), On December 28, 2010, a Notice of

Federal Tax Lien was filed with Jackson County, Oregon, against Defendant Stephen L.

Chapman for his unpaid federal income tax liabilities for the taxable years 2004 through 2007.

           21.     In accordance with 26 U.S.C. § 6323(f), On October 16, 2012, a Notice of Federal

Tax Lien was filed with Jackson County, Oregon, against Defendant Stephen L. Chapman for his

unpaid federal income tax liabilities for the taxable years 2008 and 2010 through 2011.

           22.     The United States seeks to foreclose the federal tax liens described above through

sale of the Subject Property.

           23.     The tax liens arising from the assessments described in Paragraph 14 above have

priority over all interests in the Subject Property acquired after the attachment of the tax liens,


 (Case No. )
                                              6
                 Case 0:19-cv-01139       Document 1      Filed 07/23/19       Page 7 of 8




subject to the provisions of 26 U.S.C. § 6323(a). However, to the extent there is any unpaid

amount owed to Jackson County, to which 26 U.S.C. § 6323(b)(6) applies, on the date of the

Subject Property’s sale, such amount shall have priority over the United States’ federal tax liens

against the Subject Property.

           24.     Under 26 U.S.C. § 7403(c) and 28 U.S.C. § 3201, the United States is entitled to

enforce its federal tax liens against the Subject Property, which should be sold free and clear of

all rights, titles, liens, claims, and interests of the parties to this action, with an appropriate

portion of the net proceeds to be distributed to the United States for application toward the

unpaid federal tax liabilities of Defendant Stephen L. Chapman in accordance with the law.

           WHEREFORE, the Plaintiff, the United States, prays as follows:

           A.      That this Court determine and adjudge that Defendant Stephen L. Chapman is

indebted to the United States for the assessments described in Paragraph 14, above, in the

amount of $84,130.12, as of April 29, 2019, less any subsequent payments or credits, plus

interest and other statutory additions, as provided by law, and that judgment in that amount be

entered against Defendant Stephen L. Chapman and in favor of the United States;

           B.      That this Court determine and adjudge that the United States has valid federal tax

liens against all property and rights to property of Defendant Stephen L. Chapman, including, but

not limited to, his interest in the Subject Property;

           C.      That the federal tax liens against Defendant Stephen L. Chapman encumbering

the Subject Property be foreclosed;

           D.      That this Court determine the merits and priority of any claims or interests of the

other named defendants in the Subject Property and their respective priority to a distribution of

proceeds from a sale of the Subject Property;



 (Case No. )
                                              7
                Case 0:19-cv-01139      Document 1       Filed 07/23/19     Page 8 of 8




           E.     That the Subject Property be sold with the proceeds applied to the delinquent

federal income tax liabilities of Defendant Stephen L. Chapman; and

           F.     That the United States be granted its costs and fees herein, and such other and

further relief as this Court deems just and proper.


Respectfully submitted on July 23, 2019.

                                                        RICHARD E. ZUCKERMAN
                                                        Principal Deputy Assistant Attorney General

                                                        /s/ Rika Valdman
                                                        RIKA VALDMAN
                                                        Trial Attorney, Tax Division
                                                        U.S. Department of Justice
                                                        P.O. Box 683
                                                        Washington, D.C. 20044
                                                        202-514-6056 (v)
                                                        202-307-0054 (f)
                                                        Rika.Valdman@usdoj.gov

                                                        Of Counsel:
                                                        BILLY J. WILLIAMS
                                                        United States Attorney

                                                        Attorneys for the United States of America




 (Case No. )
                                            8
                                      Case 0:19-cv-01139                         Document 1-1                   Filed 07/23/19                   Page 1 of 1
JS 44 (Rev. 0/16)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Stephen L. Chapman; Jeannette A. Fry; Jackson County

    (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant              Jackson
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                       THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
Rika Valdman, (202) 514-6056
U.S. Department of Justice, Tax Division
P.O. Box 683, Ben Franklin Station, Washington, DC 20044

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                       III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3   Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place      u 4      u 4
                                                                                                                                                       of Business In This State

u 2    U.S. Government                u 4   Diversity                                              Citizen of Another State          u 2     u   2   Incorporated and Principal Place    u 5     u 5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                   Citizen or Subject of a           u 3     u   3   Foreign Nation                      u 6     u 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                    &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           CONTRACT                                           TORTS                                  FORFEITURE/PENALTY               BANKRUPTCY                   OTHER STATUTES
u   110 Insurance                      PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158           u 375 False Claims Act
u   120 Marine                       u 310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                  u 376 Qui Tam (31 USC
u   130 Miller Act                   u 315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                        3729(a))
u   140 Negotiable Instrument               Liability               u 367 Health Care/                                                                                   u 400 State Reapportionment
u   150 Recovery of Overpayment      u 320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 u 410 Antitrust
        & Enforcement of Judgment           Slander                       Personal Injury                                              u 820 Copyrights                  u 430 Banks and Banking
u   151 Medicare Act                 u 330 Federal Employers’             Product Liability                                            u 830 Patent                      u 450 Commerce
u   152 Recovery of Defaulted               Liability               u 368 Asbestos Personal                                            u 840 Trademark                   u 460 Deportation
        Student Loans                u 340 Marine                         Injury Product                                                                                 u 470 Racketeer Influenced and
        (Excludes Veterans)          u 345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                     Corrupt Organizations
u   153 Recovery of Overpayment             Liability                PERSONAL PROPERTY             u 710 Fair Labor Standards          u   861 HIA (1395ff)              u 480 Consumer Credit
        of Veteran’s Benefits        u 350 Motor Vehicle            u 370 Other Fraud                     Act                          u   862 Black Lung (923)          u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u 355 Motor Vehicle            u 371 Truth in Lending         u 720 Labor/Management              u   863 DIWC/DIWW (405(g))        u 850 Securities/Commodities/
u   190 Other Contract                     Product Liability        u 380 Other Personal                  Relations                    u   864 SSID Title XVI                  Exchange
u   195 Contract Product Liability   u 360 Other Personal                 Property Damage          u 740 Railway Labor Act             u   865 RSI (405(g))              u 890 Other Statutory Actions
u   196 Franchise                          Injury                   u 385 Property Damage          u 751 Family and Medical                                              u 891 Agricultural Acts
                                     u 362 Personal Injury -              Product Liability               Leave Act                                                      u 893 Environmental Matters
                                           Medical Malpractice                                     u 790 Other Labor Litigation                                          u 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                PRISONER PETITIONS            u 791 Employee Retirement             FEDERAL TAX SUITS                     Act
u   210 Land Condemnation            u 440 Other Civil Rights         Habeas Corpus:                     Income Security Act           u 870 Taxes (U.S. Plaintiff       u 896 Arbitration
u   220 Foreclosure                  u 441 Voting                   u 463 Alien Detainee                                                      or Defendant)              u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u 442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                   Act/Review or Appeal of
u   240 Torts to Land                u 443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
u   245 Tort Product Liability             Accommodations           u 530 General                                                                                        u 950 Constitutionality of
u   290 All Other Real Property      u 445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                           Employment                 Other:                       u 462 Naturalization Application
                                     u 446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                           Other                    u 550 Civil Rights                   Actions
                                     u 448 Education                u 555 Prison Condition
                                                                    u 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from               u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from      u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                            Appellate Court               Reopened                Another District              Litigation -                   Litigation -
                                                                                                                       (specify)                        Transfer                      Direct File
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          26 U.S.C. section 7401, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                          Reduce to judgment federal tax assessments and foreclose federal tax liens on real property
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                               DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                       84,130.00                                JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                           DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
07/23/2019                                                            /s/ Rika Valdman
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                          MAG. JUDGE
                        Case 0:19-cv-01139               Document 1-2         Filed 07/23/19      Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                                                                      )
                  United States of America                            )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-1139
                                                                      )
                Stephen L. Chapman, et al.                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Stephen L. Chapman
                                           2210 Temple Dr.
                                           Medford, OR 97504




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 0:19-cv-01139               Document 1-2        Filed 07/23/19          Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1139

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 0:19-cv-01139               Document 1-3         Filed 07/23/19      Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                                                                      )
                  United States of America                            )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-1139
                                                                      )
                Stephen L. Chapman, et al.                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jeannette A. Fry
                                           11125 SW 109th Ave
                                           Portland, OR 97223




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 0:19-cv-01139               Document 1-3        Filed 07/23/19          Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1139

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                        Case 0:19-cv-01139               Document 1-4         Filed 07/23/19      Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                                                                      )
                  United States of America                            )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 19-1139
                                                                      )
                Stephen L. Chapman, et al.                            )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jackson County, Oregon
                                           10 S Oakdale Ave.
                                           Medford, OR 97501




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rika Valdman
                                           Trial Attorney
                                           Department of Justice, Tax Division
                                           PO Box 683
                                           Washington, DC 20044


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                         Case 0:19-cv-01139               Document 1-4        Filed 07/23/19          Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-1139

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
